Citation Nr: 0427465	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-07 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been diagnosed with PTSD.  He has provided 
some information about traumatic experiences (stressors) 
during his service in Vietnam, although he has not been able 
to provide specific or even approximate dates of particular 
events.  The veteran also has submitted statements from 
veterans who served with him.  These buddy statements provide 
more details about combat experiences.  One letter provides 
the specific dates of an overnight firefight in which the 
writer and the veteran participated.  The Board will remand 
this case for a search of military records corroborating the 
reported events.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should request from the 
United States Armed Services Research 
Center for Unit Records Research (CURR) a 
search of military records to corroborate 
a specific stressor reported by the 
veteran.  The veteran served with the 
Army in Vietnam from May 1969 to May 
1970.  His unit was the 854th Trans. Co..  
He reports that from August 1969 to May 
1970, he served at Vung Ro Bay, Vietnam.  
He has indicated that on March 18 and 19, 
1970, he participated in a firefight with 
the enemy while he was serving as a 
perimeter guard.  Please ask CURR to 
report whether records corroborate a 
firefight with the enemy involving the 
854th Trans. Co. at Vung Ro Bay on March 
18 and 19, 1970.  If feasible, the unit 
or organization history and the 
operations and lessons learned reports 
covering the period from May 1969 to May 
1970 should be obtained.  Such records 
would be relevant in determining whether 
the veteran engaged in combat.

2.  Thereafter, the AMC or RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit remains denied, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


